Citation Nr: 1116273	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-31 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had service from December 1941 until March 1942; recognized guerrilla service from April 1945 until September 1945; and regular Philippine Army service from September 1945 until March 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefit sought on appeal.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

TDIU

A total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is currently entitled to service connection for posttraumatic stress disorder (PTSD), eight missing teeth, a scar on the left forearm resulting from a shell fragment wound with injury to muscle group VII and posttraumatic arthritis, a scar on the left leg due to gunshot wound with injury to muscle group XII, an upper lip scar from shell fragment wound, and tinnitus.  The Veteran's total combined rating of 70 percent is effective May 25, 2007.  Throughout the period on appeal, the Veteran has at no time been entitled to a rating of 40 percent for any single disability.  However, the Board finds that all service-connected disabilities are the result of injuries incurred in action, and therefore are to be treated as a single disability with a 70 percent rating.  38 C.F.R. § 4.16(a)(4) (2010).

On VA examination in July 2005, loss of teeth and abrasion of the right lower gingiva were examined and it was determined that with regard to activities of daily living, these disabilities only affected his ability to eat.  Even at that, loss of teeth resulted in a moderate impact while abrasion of the right lower gingiva had only a mild impact.  With regard to left upper extremity, left lower extremity, and upper lip scars, these had no effect on employability as such scarring produced no limitation of movement.  Muscle wounds in the left forearm and left leg had moderate affects on employment due to associated weakness in these appendages following repetitive movement; the same was true of the Veteran's elbow and knee joints.  Traumatic arthritis of the left forearm and left leg was productive of moderate effects on the Veteran's ability to maintain employment.  This was due to muscle weakness and arthritis.

VA examination in June 2008 revealed that in addition to PTSD, the Veteran's quality of life was related generally to Age Related Cognitive Decline.  The Veteran stated that he experienced flashbacks and became quickly angered when interacting with others.  He reported difficulty falling asleep and staying asleep, and that this resulted in daily difficulty concentrating.  He further endorsed feelings of paranoia and hypervigilance.   The examiner concluded that while PTSD was "mild," the Veteran was still prone to irritability, angry outbursts, and exaggerated startle response in a way that affected his functional state and quality of life.

Posttraumatic arthritis of the left elbow also had significant occupational effects, including problems lifting and carrying, as well as lack of stamina and associated pain.  Service connected scars, however, had no occupational impact as they were not associated with any limitation of motion or loss of function.  With regard to loss of teeth, such disability did not incapacitate the Veteran from obtaining and retaining substantially gainful employment.

On VA audiological examination in August 2009, it was concluded that tinnitus and hearing loss had a combined effect of decreased concentration and poor social interactions. 

The record shows that the appellant has limited education and his lifetime occupational experience has been as a farmer.  There is no indication that the appellant is capable or training to compete in the service or technical industries.  The Board concludes that the Veteran's PTSD and tinnitus would have some impact if dealing with the public, and it was confirmed on VA examination in August 2009 that tinnitus resulted in decreased concentration and poor social interactions.  To these disabilities are included limitations resulting from the appellant's service-connected muscle and joint injuries.  Furthermore, a VA examiner in July 2002 indicated that the appellant should avoid prolonged standing, walking, jumping, running, kneeling and crouching.  Although not all such activities are needed for farming, the Board is left with the unmistakable impression that the Veteran's service-connected disabilities, coupled with his employment and education history, preclude him from reentering a competitive employment market such as farming or other equally physically demanding employment.

The Board recognizes that the Veteran has been inconsistent in reporting his employment history.  Specifically, in May 2000, the Veteran submitted a VA Form 21-8940 on which he wrote that his occupation when he last worked, in December 1990, had been that of farming and that he became too disabled to work in June 1992.  In May 2005, he sent VA another VA Form 21-8940, this time indicating that he last had held full time work in October 1992, but that he did not become too disabled to work until November 1998.  On an additional VA Form 21-8940 submitted in December 2005, the Veteran again averred to having been a farmer and that he had last held full time employment in October 1992, but that he had not become too disabled to work until May 2005.  Finally, on VA Form 21-8940 submitted in November 2007, the Veteran indicated that he last held work in 1979, and that he had become too disabled to work that same year.  

In spite of these inconsistencies, the more probative evidence indicates that the Veteran is nonetheless, in the judgment of this Judge, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  Accordingly, the calim on appeal is granted and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A total rating for compensation on the basis of individual unemployability is granted, subject to the controlling regulations applicable to payment of monetary benefit.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


